                                        Case 8:20-cv-00168 Document 1-2 Filed 01/21/20 Page 1 of EXHIBIT
                                                                                                 1       A
                  DISTRICT COURT OF MARYLAND FOR Montgomery County                                                                                        (< e f        1
                                                                                                                                                                            ~   [p{ t"     He; 1 \       \ ~· ~   3   >=t§J
                                       LOCATED AT (COURT ADDRESS)                                                               COMPLAINT/APPLICATION AND AFFIDAVIT
               8552 Second Ave.                                                                                                          IN SUPPORT OF JUDGMENT
               Silver Spring, MD 2091 O                                                                                          D $5,000 or under Dover $5,000 ~ over $10,000
                                                                                                                        Clerk: Please docket this case in an action of D contract 1K) tort
                                               CASE    No.                                                              D replevin D detinue D bad faith insurance claim
                                                                                                             ) The particulars of this case are:
   ~;::::::::::::::::::::::::::::::::::::::::::::::L                                                                   On or about November 28, 2016 Plaintiff exited a Metro Rail train at
                                                PARTIES                                                                the Friendship Heights Metro Station, owned and maintained by
  Plaintiff
                                                                                                                       WMA TA. Plaintiff was intending to head to her bus when she tripped
       Carmen Sandberg                                                                                                 and fell on exposed brick.
       3 744 Bell Pre Road, #5
       Silver Spring, MD 20906                                                                                         WMATA had actual or constructive knowledge of the defect in the
                                                                                                                       sidewalk and and was negligent in not repairing the area or marking it
                                                 vs.                                                                   off.
 /
  Dcfcndant(s):
  1
   ·WMATA
                                                                                            ~~rve by:
                                                                                           ~~ified
                                                                                                              '       Due to the negligence of WMA TA, Plaintiff was injured and seeks
                                                                                               Mail                   compensation for her injuries, past and future medical expenses, pain
    Patricia Lee, General Counsel                                                             Private
    600 5th Street, NW                                                                         Process                and suffering and loss of income.
                                                                                            O Constable
    Washington, DC 20001                                                                    O Sheriff
                                                                                           · Serve by:
  2.
                                                                                             O Certified
                  e           ·..:,,                                                             Mail
                  -:...       ..:i'                                                          O Private
                  !:__                                                                           Process
                  C)          N                                                              O Constable
               ·-                                                                           □   Sheriff
               ,.:_          Q_
  3.              ·-,                                                                      Serve by:
                                                                                                                                                                (See Continuation Sheet)
                ..___ .                                                                    O Ccnified
                            u-,                                                                Mail
                     '
                            --                                                             O Private                 The plaintiff claims$ 30,000.00 , plus interest of$                   _
              -
               ·_)

              j~.:
                  -
                           ----
                           C)
                           ::;:::::
                                                                                               Process
                                                                                           O Constable
                                                                                                                     interest at the D legal rateOcontractual rate calculated at
                                                                                                                     from                   to                  ( __ days x $              _
                                                                                                                                                                                               %,
              ·-                                                                           0 Sheriff
  4.          --·,
              o
                          .;::..;;
                          e;::,
                          e:..,
                                                                                           Serve by:
                                                                                           O Ccnificd
                                                                                                                     per day) and attorney's fees of$
                                                                                                                     D Return of the property and damages of$
                                                                                                                                                                           plus court costs.
                                                                                                                                                                                               _
                                                                                               Mail
                                                                                           O Private                    for its detention in an action ofreplevin.
                                                                                               Process               D Return of the property, or its value, plus damages of
                                                                                           O Constable                  $                              for its detention in action of detinue.
 '-                                                                                        O Sheriff                 D Other: CJ                                    J
/'                                                                                                                      and deJ1'!1Í s judgment for /el~9f. _ _j-.--- .                                    . ) ,~ X¡• ~t_/'
                                                                                                              '                                                                                           72d (0 u ñ~t{, /
                                              ATTORNEYS
  For Plaintiff• Name, Address. Telephone Number & Code                                                                           t'f/                              ✓#1/),,,-.?l
                                                                                                                                       SígnatureofPlai          t    'l/Jv omey/Anorneeí Code                     CPF ID No.•
   Barry L. Leibowitz, #8271
   Joel Atlas Skirble & Associates                                         Printed Name: Barry L. Leibowitz
   2730 University Blvd. West Suite 616                                    Address: 2730 University Blvd. West, Ste 616, Wheaton, MD 20902
   Wheaton, MD 20902                                                      Telephone Number:_3_0_1_      -9_4_2_-8_3_7_8                          _
                                                                          Fax: 301-942-0539
 \...                                                                      E-mail: bleibowitz@jas-lb.com
                                                      MILITARY SERVICE AFFIDAVIT
O Defendant(s)----------------~--------------~---- is/are in the military service.
lvi                                                         .Namf.                    Dr             1·       .          J
~ No defendant is in the military service. The facts supporting trns statement are: _,,.-1--,:1 1/J.r , ,At ¡ c. ·1,•, è-"v c\t ::a::fAf'~.{)('.
                                                                                                                                                                                                     r
                                                   Specific faces musi be given for the Court   10   conclude that each Defendant who is a natural person is noi in the military.



D I am unable to determine whether or not any defendant is in military service.
I hereby declare or affirm under thepenalties of perjury that the facts and matters.set forth in the afor_(êr
the best of my kuowle 0e, iuformation, and beliéf.
                               / '.;C)/; ~-
                                                                           ~
                                                                                                            0 oi.n ~ffu;Javit are true and correct to
                                                                                                                   ?--
                                                                                                                     úA            I                     .•
                                                                                                                                                              ¡;_f/v',-?(í
                                  /    Date                                                                                                                         Signature of Atlìant

                 APPLICATION AND AFFIDAVIT IN SUPPORT OF JUDGMENT (See Plaintiff Notice on Back Page)
Attached hereto are the indicated documents which contain sufficient detai I as to liability and damage to apprise the defendant clearly of the
claim against the defendant, including the amount of any interest claimed.
D Properly authenticated copy of any note, security agreement upon which claim is based D Itemized statement of accountf.l Interest worksheet
D Vouchers D Check D Other written document                                 □----------------          D Verified itemized repair bill or estimate
I HEREBY CERTIFY: That I am the           plaintiff O □                                      of the plaintiff herein and am competent to testify
to the matters stated in this Complaint, which are made on my personal knowledge; that there is Justly due and owing by the defendant to the
plaintiff the sum set forth in the Complaint.
I solemnly affirm. under the penalties of perjury and upon personal knowledge that the contents of the above Complaint are true and I am
competent to testify to these matters.
                                       Date                                                                                                                         Signature of Atfiant
DC-CV-001 (front) (Rev. 12/2018)
